United States Court of Appeals
                                                                 Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    January 29, 2007

                                                             Charles R. Fulbruge III
                                                                     Clerk
                           No. 06-10853
                         Summary Calendar


                        LEON JACKSON, JR.,

                               Appellant,

                                 versus

                       JO ANNE B. BARNHART,
                 COMMISSIONER OF SOCIAL SECURITY,

                               Appellee.

                       --------------------
           Appeal From the United States District Court
                For the Northern District of Texas
                   Civil Docket No. 2:03-CV-191
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The   appellant,   Leon     Jackson,   Jr.,   alleges      that     an

administrative decision by the Commissioner of Social Security

denying his application for disability benefits was not supported

by substantial evidence. Leggett v. Chater, 67 F.3d 558, 563-64

(5th Cir. 1995). In reviewing the Commissioner’s decision, we grant

it “great deference” and do not disturb it unless we “cannot find

substantial evidence in the record to support the Commissioner’s

decision or [find] that the Commissioner made an error of law.” Id.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60232
                                  -2-
     Contrary to the petitioner’s assertions, the Administrative

Law Judge here relied on more than “impugning of the claimant’s

testimony” and “the claimant’s activities of daily living.” The

opinion below was supported by the medical examination of the

plaintiff by Drs. Plummer and Malay in 2001. Dr. Plummer’s report

supports   the   ALJ’s   determination   that   the   plaintiff   is   not

disabled, and Dr. Malay’s notes do not conflict with it. We find no

error in the ALJ’s decision to credit these reports rather than the

1991 examination by Dr. Cole, relied upon by the plaintiff. We

therefore AFFIRM.